Citation Nr: 1508558	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  The Veteran was also a member of the Navy Reserve, with additional periods of active duty for training from April to June 1967, February to June 1968, and April to June 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO in August 2012.  A transcript of the hearing is of record.

When this claim was before the Board in April 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from his extended period of service, and no current psychiatric disorder is etiologically related to service.






CONCLUSION OF LAW

The criteria for service connection for psychiatric disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an April 2011 letter, prior to the August 2011 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and VA medical records have been obtained.  

Additionally, the Veteran was afforded VA examinations in June 2011 and July 2014.  The July 2014 examination was provided pursuant to the Board's remand directive.  The July 2014 VA examiner determined that the Veteran does not meet the diagnostic criteria for PTSD and properly supported this conclusion.  Additionally, the examiner diagnosed major depressive disorder and avoidant personality disorder.  The Board notes that personality disorders are not diseases or injuries for the purposes of VA compensation.  See 38 C.F.R. § 3.303(c).  The Board finds the report of the VA medical examination is in compliance with the Board's remand directive and is adequate for adjudication purposes, as it is based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303.

Personality disorders are not diseases or injuries for VA compensation purposes.   38 C.F.R. § 3.303(c). 

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as outlined in 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran asserts that he has PTSD due to his service in the Republic of Vietnam.  In connection with June 2011 VA treatment, the Veteran discussed an in-service stressor while serving in the Republic of Vietnam when a bomb was detonated outside his hotel and that he feared for his life after that event and believed it was just a matter of time before another attempt would occur.  In the April 2014 remand, the Board ordered further development to confirm or rule out a diagnosis of PTSD and to ascertain the nature and etiology of any other acquired psychiatric disorders present during the period of the claim.  A July 2014 VA examination report reflects that the examiner diagnosed major depressive disorder and avoidant personality disorder, but determined that the Veteran did not meet the diagnostic criteria for PTSD.  

As noted above, personality disorders are not diseases or injuries for VA compensation purposes.

The Veteran's STRs and post-service VA treatment records are negative for a history of or treatment for any psychiatric disorder.  A November 1969 service personnel record indicated the Veteran was a "loner by nature and involve[d] himself very little in the daily badinage of his co-workers."  A May 1970 service personnel record reports that the Veteran did not mingle with the rest of his team and was wary of making decisions.

Private treatment records dated from March 2000 to May 2000 indicate the Veteran received treatment for major depressive disorder related to symptoms of lack of confidence, indecisiveness, and anxiety.  They further note that the Veteran was upset with himself for not being a better Christian. 

In connection with September 2003 VA treatment, the Veteran reported being unable to think clearly and feeling increasingly depressed due to employment and financial difficulties with symptoms of anxiety and sleep impairment. 

VA treatment records dated in November 2003 indicate the Veteran reported lack of self-confidence, fear of failure, anxiety about working, and a preoccupation with past failures that reinforced childhood beliefs that he was not good enough and inadequate and felt insecure and anxious.  He received in-patient treatment for depression and generalized anxiety disorder after discussing suicidal ideation.

According to a May 2009 VA treatment record, the Veteran was admitted for severe depression and generalized anxiety, which he articulated was due to his business failing and an impending need to move due to financial hardship.  A May 2009 VA discharge summary indicates the Veteran was hospitalized for symptoms of anxiety, depression, and suicidal ideation after struggling in his business, using credit cards to keep the business going, filing for bankruptcy, and closing his business.  The Veteran was diagnosed with major depression, generalized anxiety disorder, and severe dysthymic disorder.

A June 2009 VA treatment record indicates the Veteran reported feeling depressed for the past ten years after his business closed.

The Veteran received counseling at a Vet Center from September 2010 to October 2014.  According to a September 2010 Vet Center treatment note, the Veteran reported earning a degree in business and working a few jobs before opening a printing business that lasted until 1999; he indicated that he tried starting other businesses that were unsuccessful, became suicidal as debt mounted, and was hospitalized in May 2009 and assessed with major depression and anxiety that, "may be secondary to his military service in Vietnam."  October 2010 Vet Center treatment records note that the Veteran reported that he had requested to be stationed in Vietnam in order to leave a difficult situation with another serviceman and that a bomb detonated outside his hotel in Saigon, which caused him to be constantly anxious  and wary of potential terrorists.  

In connection with January 2011 Vet Center counseling, the Veteran reported a sense of alienation and disconnect with immediate family members, that his wife and daughter pointed out he had major flaws in how he dealt with them, and how he saw some of their points but felt unfairly attacked and excluded.  The Vet Center counselor noted the Veteran tended to avoid conflict and isolate or withdraw.  In a March 2011, the Veteran stated he was angry about losing money on failed businesses and the stock market, that he felt his money was stolen, and that he was angry, guilty, and ashamed that the people who stole from him got away.  In April 2011, the Veteran reported that he was afraid in Vietnam of being killed by terrorist actions beyond his control and that the events of the last few years were similar because they were out of his control and he had limited options.  In December 2012, the Veteran discussed being afraid and feeling inadequate and ashamed in Vietnam because he felt he did not handle the threat as well as others.  In an April 2014, the Veteran reported reading a paper written by another Vietnam veteran on adjusting, that he felt his experience was "less than" the other veteran's experience, that it made his struggle feel "inadequate," and that he was unjustified in his feelings.  

In a June 2011 VA examination, the Veteran reported that he was inside a hotel in Vietnam when an explosion occurred outside and that the incident caused symptoms of being jumpy, not being able to get close to people, difficult sleeping, fearfulness, depression, and a history of violent behavior, to include shooting a dog and a suicide attempt.  The examiner noted the Veteran had recurrent recollections of his Vietnam stressor but did not demonstrate any avoidance of stimuli, sense of foreshortened future, diminished interest in activities, feelings of detachment, or increased arousal due to traumatic event.  The examiner determined that a diagnosis of PTSD was not warranted because the Veteran did not meet all criteria for PTSD and there were no other diagnoses or suspicion of PTSD in the prior psychiatric medical records.  The examiner diagnosed major depressive disorder and noted that unemployment was possibly related to his depression.

In connection with VA treatment from November 2011 to February 2015, the Veteran indicated that he struggled with mood and anxiety and focused on negatives to include issues with his marriage.  He was assessed with major depressive disorder and anxiety, with a notation that, "his anxiety is very likely secondary to military-related PTSD."

In an August 2012 DRO hearing, the Veteran testified that he worked by himself most of his life because he did not get along with supervisors and that he had similar feelings of hopelessness when his first business, a print shop, shut down as he experienced in Vietnam.  He reported experiencing anxiety and depression ever since his separation from service but that it was more prominent when he was hospitalized in 2003.  The Veteran stated he felt hopeless after the Vietnam bombing because he assumed it was not the end and he was unable to defend against someone trying to kill him in his sleep.  He stated he felt that something devastating was certain to happen but he was unable to do anything about it and that same feeling caused his hospitalizations because his life seemed totally out of control and he was too depressed to function.  

The Veteran's wife testified that she first heard about the bombing in Vietnam that day, and that she had not known sooner because she did to engage with him in topics that caused anxiety and that they did not speak at all.  She further reported that she met the Veteran after he separated from active service and that he was always certain something devastating was going to happen.  She noted that he had a "black and white mentality," and gave an example of an incident where the Veteran shot and killed a dog that attacked her and their dog.

In the April 2014 Board remand, the originating agency was directed to obtain another VA opinion in order to rule out or confirm a diagnosis of PTSD and provide an opinion with respect to each acquired psychiatric disorder present during the pendency of the claim concerning whether the disorder was caused or aggravated by the Veteran's service.  

In a July 2014 VA examination, the Veteran described his work performance in the military as "not that great," that he did not like interacting with other sailors, and kept to himself.  He stated that he lived in a military hotel in Saigon, Vietnam, when a gas station was bombed next door and caused him to be nervous and worried that the bombers would return.  He reported that he moved to a nearby civilian hotel after the bombing, but felt ashamed because it seemed like he ran away and moved back into the military hotel.  The Veteran indicated that the bomb or threat of death did not currently bother him; rather, he was bothered because he went to a different hotel, which made him feel cowardly.  After separation from service, he did not get along with people he worked with and started his own business because he could not get along with others.  He indicated that he was unsure why he had difficulties getting along with others, but he tended to be irritable, highly sensitive to criticism, suspicious of other people, and often worried that others were trying to get him into trouble.  He stated that he sold a printing business because he, "suddenly could not do it anymore," was unable to get a new business venture going, and became suicidal after he stopped working and incurred a lot of credit card debt.  The Veteran reported current life stressors of worrying about his wife's health and their financial situation.  He indicated that his anxiety was manifested by avoiding interactions with people because he tended to take things that were said personally and was easily offended, hurt, or felt rejected.  He also noted becoming anxious and upset if things were not organized at home, tended to worry about things in life and dwell on the worst-case scenario, and had sleep impairment.  The Veteran related his in-patient hospitalizations for suicidal ideation to periods of time when he was feeling stressed at work because his business was not earning money, financial problems were accruing, and he was heavily drinking.

The VA examiner confirmed that the Veteran did not have a diagnosis of PTSD because his symptoms did not meet the diagnostic criteria and his military stressor was related to his sense of shame and inadequacy rather than fear of hostile military or terrorist activity.  Instead, the examiner diagnosed avoidant personality disorder and major depressive disorder.  

For the diagnosis of avoidant personality disorder, the examiner explained that the Veteran ruminated on being inadequate, avoided engaging with others out of fear of criticism or rejection, had restrained relationships due to fear of being shamed or ridiculed, was inhibited in new interpersonal situations due to fear of being ridiculed, and viewed himself as socially inept or inferior to others.  In support of the diagnosis, the examiner noted a military performance evaluation described him as a loner, a Vet Center treatment record noted he had difficulty identifying his own emotions and recognizing emotions of others, mental health treatment records indicated he angered quickly, particularly in interactions with his wife, that the Veteran described feeling his postal service boss "had it out for him" because he wore a tie when the boss did not wear one, he was self-employed because he did not get along with others, and that the Veteran's interpersonal problems were longstanding, chronic, and inflexible, and were consistent with a personality disorder.  The examiner concluded that there was no evidence that the Veteran's military service caused or aggravated his personality disorder beyond the typical progression.

With regard to the Veteran's diagnosis of major depressive disorder, the examiner opined that it was "largely secondary" to his personality disorder and that the personality disorder caused occupational impairments that led to his current financial problems.  The examiner noted that VA treatment records clearly indicated that his depression related to financial stresses rather than in-service events and that financial problems, interpersonal difficulties, and a sense of inadequacy increased after the Veteran closed his businesses.

With regard to anxiety, the examiner found no diagnosis was warranted because anxiety was part of the Veteran's personality disorder.  The examiner explained that the more severe symptoms of avoidant personality disorder may not become evident until a person has left home and was on their own, when interpersonal struggles, avoidance, and a sense of rejection and criticism increase along with anxiety.  The examiner noted that the Veteran reported anxiety consistent with avoidant personality disorder because his fears of catastrophe are based on a fear that an event will occur that he will be unable to handle, even though the symptom appeared similar to a diagnosis of general anxiety disorder or social phobia on the surface.

Finally, the VA examiner concluded that the Veteran did not have a "persistent mental health disorder that met the necessary threshold of likeliness (nexus) that it was caused by or the result of his military service or that it was secondary to a service-connected condition or permanently aggravated by military service."

After careful review of the record, Board concludes that service connection is not warranted for a psychiatric disability, claimed as PTSD.

With regard to PTSD, the Board finds that the preponderance of the evidence demonstrates that the Veteran has not had PTSD at any time during the pendency of the claim.  Although the Veteran reported a stressor related to service in the Republic of Vietnam, there is no persuasive evidence showing that he has ever been found to have PTSD.  Moreover, the VA examination reports discussed above are probative evidence that the Veteran has never met the diagnostic criteria for PTSD.  The Board acknowledges that VA treatment records indicate the Veteran's anxiety was related to PTSD; however, the records provided no rationale for the determinations that the Veteran has or has ever had PTSD.  In any event, the VA medical opinions against the claim are more probative than the VA treatment records.  

In addition, the Board finds that the preponderance of the evidence establishes that the Veteran's major depressive disorder is not etiologically related to service and that he has not had a separate diagnosis of anxiety during the period of the claim.  

With regard to major depressive disorder, the Board finds the July 2014 VA examiner's opinion that the disorder was linked to the Veteran's avoidant personality disorder and to financial difficulties to be probative evidence against the claim.  The examiner explained that the Veteran's avoidant personality disorder caused occupational impairments that led to his current financial difficulties and that the evidence of record clearly indicated that depression was related to financial stressors.   No competent evidence in the record links the Veteran's major depressive disorder to service.  

With regard to anxiety, the Board finds the July 2014 VA examiner's opinion that the Veteran's anxiety symptoms are manifestations of avoidant personality disorder to be probative evidence against the claim. The examiner reviewed the Veteran's pertinent history and provided a complete rationale for the opinion that any anxiety diagnosed during the pendency of the claim was a symptom of avoidant personality disorder, rather than a separate diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.).  As noted above, service connection may not be granted for a personality disorder.  

The Board acknowledges that the Veteran might sincerely believe that he has PTSD related to incidents in active service.  The Board also acknowledges that the Veteran is competent to describe his in-service and post-service symptoms.  Never the less, as a layperson, he is not competent to diagnose a psychiatric disorder.  In any event, his lay opinion concerning the etiology of his psychiatric symptoms is clearly less probative than the medical opinions against the claim.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


